Name: Council Regulation (EEC) No 3498/80 of 16 December 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain microelectronic products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 367/27 COUNCIL REGULATION (EEC) No 3498/80 of 16 December 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain microelectronic products these measures of suspension should be taken on a temporary basis only , their period of validity being fixed to coincide with the interests of Community production , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Arti ­ cle 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-exis ­ tent within the Community and producers are thus unable to meet the needs of user industries of the Community ; Whereas it is in the Community's interest to sus ­ pend the autonomous Common Customs Tariff du ­ ties only partially in certain cases and to suspend them totally in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the short-term development of the economic situation in the sectors concerned, Article 1 From 1 January to 30 June 1981 , the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated in respect of each of them. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1980 . For the Council The President Colette FLESCH No L 367/28 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light emitting diode (LED), a rotating disc with radial openings , a fixed mask and a single chip pho ­ tovoltaic cell , contained in two plastic shells forming a hous ­ ing of a size not exceeding 60 x 48 x 16 mm 0 ex 85.21 D II Electronic programmable read only memories (EPROMS) UV erasable, with a storage capacity of 32 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2532 25 A 32 25 L 32 2732 or  other identification markings relating to EPROMS com ­ plying with the abovementioned description 8-5 ex 85.21 D II Electronic programmable read only memories (EPROMS) UV erasable , with a storage capacity of 64 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2564 68764 68 A 764 or «  other identification markings relating to EPROMS com ­ plying with the abovementioned description 0 ex 85.21 D II Random access memories (RAMS) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit con ­ 31 . 12 . 80 Official Journal of the European Communities No L 367/29 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) tamed in a housing whose exterior dimensions do not exceed 9 mm x 23 mm with 16 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those : 3764 4164 4864 6664 6665 8164 or  other identification markings relating to RAMS comply ­ ing with the abovementioned description ex 85.21 D II C-MOS random access memories (RAMS of complementary MOS technology ) with a storage capacity of 1 K bit in the form of a monolithic integrated circuit , contained in a hous ­ ing whose exterior dimensions do not exceed 11x31 mm with 16 , 18 or 22 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 5 0 1821 C 54 C 929 6552 1822 54 C 930 6561 5501 6562 H PD 443 5508 MSM 573 74920 5001 MSM 574 74921 5101 74 C 920 510 E 1 6501 74 C 921 5102 6508 74 C 929 54 C 920 6518 . 74 C 930 54 C 921 6551 or other identification markings relating to C-MOS RAMS complying with the abovementioned description ex 85.21 D II C-MOS random access memories (RAMS of complementary MOS technology), with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit, contained in a hous ­ ing whose exterior dimensions do not exceed 11x31 mm with 18 , 20 or 22 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : No L 367/30 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Rate of autonomous duty ( °/o) ex 85.21 D II (cont 'd) 8404 E 8414 E 21 SC 14 5047 6147 5104 6504 4315 5114 A 6514 4334 5115 6533 4434 5504 6543 PD 444 5514 H PD 445 L 58981 or other identification markings relating to C-MOS RAMS complying with the abovementioned description 8-5 ex 85.21 D II Programmable read only memories ( PROMS) with a storage capacity of 4 K bits in the form of a monolithic integrated cir ­ cuit contained in a housing whose exterior dimensions do not exceed 17x34 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 18 S42 38510 74 S 472 18 S 46 74 S 473 18 SA42 5340 74 S 474 18 SA46 5341 74 S 475 5348 74 S 476 24 S 41 5349 74 S 477 24 SA 41 5350 74 S 572 5351 74 S 573 27 S 15 5352 27 S 26 5353 7640 27 S 27 7641 27 S 28 54 S 472 7642 27 S 29 54 S 473 7643 27 S 30 54 S 474 7644 27 S 31 54 S 475 7645 27 S 32 54 S 476 7647 27 S 33 54 S 477 7648 54 S 572 7649 28 L 42 54 S 573 28 L 45 54 740 82 S 115 28 P 42 54 741 82 S 136 28 P 45 82 S 137 28 R 45 5605 82 S 140 28 S42 5625 82 S 141 28 S45 82 S 142 6340 82 S 146 29620 6341 82 S 147 29621 6348 29622 6349 93 438 29623 6350 93 448 29624 6351 93 452 29625 6352 93 453 29626 6353 29627 7121 3604 7122 3624 7123 3625 7125 7126 31 . 12 . 80 Official Journal of the European Communities No L 367/ 31 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) or other identification markings relating to PROMS comply ­ ing with the abovementioned description 8-5 ex 85.21 D II Programmable read only memories (PROMS) with a storage capacity of 8 K bits in the form of a monolithic integrated cir ­ cuit , contained in a housing whose exterior dimensions do not exceed 17x34 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 24 S 81 24 SA 81 29650 29651 74 LS 478 74 S 454 TBPS 81 M 82707 29652 74 S 455 82 LS 180 2708 29653 74 S 478 82 LS 181 74 S 479 82 S 180 27 S 180 3628 82 S 181 27 S 181 7608 82 S 182 5380 76-80 82 S 183 28 L 85 5381 7681 82 S 184 28 L 86 7684 82 S 185 54 LS 478 7685 28 P 85 54 S 454 7686 87 S 180 28 R85 54 S 455 7687 87 S 181 28 S 85 54 S 478 87 S 184 28 S 86 54 S 479 77 S 180 87 S 185 28 SA 86 77 S 181 87 S 186 6380 77 S 184 87 S 187 29630 6381 77 S 185 29631 77 S 186 93450 29632 7127 77 S 187 93451 29633 7128 93460 29634 7129 93461 29635 7130 93465 29636 7131 93466 29637 7132 93 L 450 93 L 451 9460 or other identification markings relating to PROMS comply ­ ing with the abovementioned description 0 ex 85.21 D II Microcomputer, in the form of a monolithic integrated cir ­ cuit , consisting of an arithmetical unit with a capacity of 4 bits plus a read only memory (ROM) with a capacity of not less than 18 K bits and not more than 65 K bits and a random access memory (RAM ) with a capacity of not less than 512 No L 367/32 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 16x54 mm with not more than 40 connecting pins , for use in the manufacture of products of heading No 84.52 (a) The package bears  one of the following identification markings : CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 TP 0310 to 0329 TP 0450 to 0459 TP 0480 to 0489 TP 0500 to 0599 or  other identification markings relating to microcomputers complying with the abovementioned description 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Com ­ munity provisions .